Opinion of the Court.

The legal moot in this cause is narrowed to a single question : Did the plaintiff Hathaway, by paying the several sums mentioned in the plea in bar as *109awarded by the arbitrators, do away the effect of his revocation of the submission as set forth in his replication ?
The Court are decidedly of opinion that he did not. The revocation was made with equal formality with the submission, and before the award was published ; and the subsequent award being published by those who had no authority to make it, can be of no force.
If the defendants meant to avail themselves of the plaintiff’s acquiescence in this baseless award, so as to make it amount to an accord and satisfaction of the controversy, they should have alleged an acquiescence on their own part. The arbitrators awarded, that mutual and general releases should be executed by the parties to the submission on payment of the money, and assigned a day on which they should be executed. The defendants do not in their plea set forth, that they on their part have executed, or even offered to execute such release; and they come with an ill grace to enforce an award upon the plaintiff, with which they have not themselves complied, or offered to comply.
The Court are not prepared to say, that this revocation might not have been retracted, or that a full and complete compliance with an award made subsequent to a revocation by all parties in all things would not have amounted to an accord and satisfaction of the matters in controversy. Certainly, if parties agree understandingly to settle a controversy, and carry such agreement into effect, the Court will enforce such agreement; but this does not appear to have been the case here.
Robinson, Fay, and Chipman, for plaintiff
Langdon, N. Robinson, and A. Selden, for defendants.
Let judgment be entered, that the plaintiff’s replication is sufficient, and that the defendants do account with the plaintiff.